UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 0R 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) September 12, 2012 Green Innovations Ltd. (f/k/a Winecom, Inc.) (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation) 000-54221 26-2944840 (Commission File Number) (IRS Employer Identification No.) 1th Street, Cape Coral, FL (Address of Principal Executive Offices) (Zip Code) (239) 829-4372 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Resignation of Directors.On October 10, 2012, Mordechay David and Shamir Benta both resigned as directors of the Company.Messrs. David and Benta were both officers and directors of Winecom, Inc. prior to the Company’s change in direction and subsequent acquisition of Green Hygienics, Inc.Both directors and the Company executed a mutual release The Company will seek replacement directors that have the professional experience in the business of the Company. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Release dated October 10, 2012 between Mordechay David and Green Innovations Ltd. Release dated October 10, 2012 between Shamir Benta and Green Innovations Ltd. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GREEN INNOVATIONS LTD. Date: October 23, 2012 By: /s/ Bruce Harmon Name:Bruce Harmon Title:Chief Executive Office 3
